Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "50020" and "601" "7004" have been used to designate metal base.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim1 recites” positioned fully within at least one secondary light-transmissive enclosure that isolates a polymeric or other encapsulating matrix that forms part of an outer boundary of the secondary light- transmissive enclosure, and which defines a secondary interior space” Claim 4 recites “at least one vent, disrupting the continuity of the connection between the paired optically-transmissive enclosure and metal base” of Claim 4, “a luminescent material with a radiative lifetime of less than 75 seconds and more than one nanosecond” of Claim 7, 17 and 18, “a single-die semiconductor light-emitting diode emits a primary radiation and contains at least one luminescent element that is radiatively excited by primary radiation to cause the luminescent element to emit secondary radiation wherein the luminescent element is exposed to a gas.” of Claim 9, “comprising a vent on the outer boundary of the device” of Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 
“10” has been used to designate diode assembly with two different structures In Fig. 1 and Fig. 2.
“11” has been used to designate both a light-transmissive enclosure and to indicate interior volume of secondary enclosure 111

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “the interior space has a region under vacuum” 
Claim 4 recites “at least one vent, disrupting the continuity of the connection between the paired optically-transmissive enclosure and metal base” 
Claim 9 “a single-die semiconductor light-emitting diode emits a primary radiation and contains at least one luminescent element that is radiatively excited by primary radiation to cause the luminescent element to emit secondary radiation wherein the luminescent element is exposed to a gas.”


 	Claim 10 “The device of claim 9, wherein “at least one luminescent element emits achromatic or chromatic light and wherein the outer light-transmissive enclosure acts as a filter of less than all primary radiation.”
	

Claim 19 “The device of claim 7, further comprising a luminescent material with a radiative lifetime of less than 75 seconds and more than one nanosecond.”
 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites the limitation " the second interior space " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination The Examiner will treat “the second interior space” as – the secondary interior space --.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1).
Regarding Claim 1, Hikmet (Fig. 6, 7) discloses a microelectronic device, comprising: 
a plurality of light-transmissive enclosures (722, 724), at least one (724) fully within another (722); 
at least one outer light-transmissive enclosure (722), said enclosure removably coupled to a base (706, 734) both forming jointly when coupled outer the boundary of microelectronic device (boundary defined by (706, 734, 722),  which defines an inner space (space inside 706, 734, 722); 
at least one light-emitting diode array (714) with a plurality of light-emitting diodes (714) each including at least one p-n junction operable to emit primary radiation when energized with an electrical connection,
The Examiner notes that light emitting diode disclosed [0005] must include a p-n junction (“diode”) and emit primary radiation when energized with an electrical connection (“light emitting”) 
positioned fully within at least one secondary light-transmissive enclosure (724) that isolates the plurality of light-emitting diodes  (714) from a polymeric or other encapsulating matrix (716, 710) that forms part of an outer boundary of the secondary light- transmissive enclosure (724), and which defines a secondary interior space (730);

a thermal connection within said inner space (704) with at least one light- emitting diode die (714), the gas (a controlled atmosphere), at least one base (706); wherein 
heat is dissipated to the external surroundings through the inner space (704). 
wherein the secondary interior space  (730) is disposed within and surrounded by the inner space (space inside 706, 734, 722).
The Examiner notes that “thermal connection” is defined by the Applicant as “Thermal connection means for example in the instant invention as hereinbefore described and whereby heat is transferred from the donor to the acceptor (the reservoir in many cases) by conduction, and or convection and or thermal radiation. In this sense, thermal connection means also thermodynamic connection.”
Therefore, the Examiner notes that as long as all structural limitations of the claim are met there will be thermal connection between at least one light- emitting diode die (714), a gas (a controlled atmosphere), at least one metal base 706); wherein 
heat is dissipated to the external surroundings through the inner space (704) and through the base (706).
Hikmen does not explicitly disclose that base is metal base and radiation, conduction way of dissipating heat through at least one metal base.
Meyer (Fig. 1) discloses base is metal base (20, 18, 30) and radiation, conduction way of dissipating heat and a thermal connection within inner space (inner 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer such that base is metal base and, a thermal connection within said inner space with at least one light- emitting diode die, a gas, at least one metal base; wherein heat is dissipated to the external surroundings through the inner space by radiation and through the base by conduction in order to  successfully dissipate heat away from LED chip via highly thermally conductive leads and also cool LEDs via fill gas cools the LED source and does not interfere with light transmission.[0006]



Claims 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1) and further in view of Amiotti et al. (US 2005/0230691 A1)
Regarding Claim 2, Hikmen in view of Meyer discloses the device of claim 1, wherein the second interior space (730).
Hikmen in view of Meyer does not exactly disclose a region under vacuum.
Amiotti (Fig. 3) discloses a region under vacuum (350 [0041] for the purpose of minimizing deleterious effects of moisture and oxygen on the active layer can be by maintaining the assembly of the LED in a controlled atmosphere [0017, 0018]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer and Amiotti such that the second interior space has a region under vacuum in order to minimize deleterious effects of moisture and oxygen on the active layer can be by maintaining the assembly of the LED in a controlled atmosphere [0017, 0018].


Regarding Claim 3, Hikmen in view of Meyer discloses the device of claim 1, discloses wherein the second interior space (730).
Hikmen in view of Meyer does not explicitly disclose has a gaseous region
Amiotti (Fig. 3) discloses a gaseous region (350) [0041] for the purpose of minimizing deleterious effects of moisture and oxygen on the active layer can be by maintaining the assembly of the LED in a controlled atmosphere [0017, 0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer and Amiotti the second interior space has a gaseous region in order to minimize deleterious effects of moisture and oxygen on the active layer can be by maintaining the assembly of the LED in a controlled atmosphere [0017, 0018].

Regarding Claim 5, Hikmen in view of Meyer discloses the device of claim 1, wherein the inner space (730)
Hikmen in view of Meyer does not explicitly disclose the inner space has contains a gas other than oxygen.
Amiotti (Fig. 3) discloses an inner space has contains a gas other than oxygen. (350) [0041] for the purpose of minimizing deleterious effects of moisture and oxygen on the active layer can be by maintaining the assembly of the LED in a controlled atmosphere [0017, 0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer and Amiotti such that the the inner space has contains a gas other than oxygen in order to minimize deleterious effects of moisture and oxygen on the active layer can be by maintaining the assembly of the LED in a controlled atmosphere [0017, 0018].


Regarding Claim 6, Hikmen in view of Meyer and Amiotti discloses the device of claim 5, wherein the gas is air, nitrogen, argon, krypton or xenon or any combination thereof. Amiotti [“Argon”, 0041]


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1) and further in view of Aanegola et al. (US 2006/0097245 A1).
Regarding Claim 7, Hikmen in view of Meyer discloses the device of claim 1, wherein 
a fluorescent, a phosphorescent, a thermo-luminescent or an electro-luminescent material is a thin layer (716).
Hikmen in view of Meyer does not explicitly disclose discloses a fluorescent, a phosphorescent, a thermo-luminescent or an electro-luminescent material is a thin layer on an inner wall of an outer light-transmissive enclosure.
Aanegola (Fig. 9) discloses a fluorescent, a phosphorescent, a thermo-luminescent or an electro-luminescent material is a thin layer (272, 278) on an inner wall of an outer light-transmissive enclosure (260) for the purpose of separating a process of a die attach process and phosphorizing process which involves separate curing processes  [0114].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer and  Aanegola such that a fluorescent, a phosphorescent, a thermo-luminescent or an electro-luminescent material is a thin layer on an inner wall of an outer light-transmissive enclosure in order to separate a process of a die attach process and phosphorizing process which involves separate curing processes  [0114].



Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1) and further in view of Aanegola et al. (US 2006/0097245 A1) and Brandes (US 2013/0049011 A1)
Regarding Claim 9, Hikmen in view of Meyer and Aanegola discloses the device of claim 7, wherein 
a single-die semiconductor light-emitting diode (714) emits a primary radiation (blue). 
Hikmen in view of Meyer and Aanegola does not explicitly disclose that at least one luminescent element that is radiatively excited by primary radiation to cause the luminescent element to emit secondary radiation wherein the at least one luminescent element is exposed to a gas.
Brandes (Fig. 2, 3) discloses a single-die semiconductor light-emitting diode (32, 33) emits a primary radiation (“primary emission”) and contains at least one luminescent element (33) that is radiatively excited by primary radiation to cause the luminescent element (33) to emit secondary radiation wherein the at least one luminescent element (33) is exposed to a gas. [0074-0075].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer, Aanegola Brandes such that a single-die semiconductor light-emitting diode emits a primary radiation and contains at least one luminescent element that is radiatively excited by 



Regarding Claim 10, Hikmen in view of Meyer and Aanegola and Brandes discloses the device of claim 9, wherein 
the least one luminescent element (33 Brandes) emits achromatic or chromatic light and 
wherein the outer light-transmissive enclosure acts as a filter of less than all primary radiation. (“the light outlet member comprises one or more walls, which is/are made of a light passing material, e.g. glass or an appropriate plastic or a barrier film, as understood by the person skilled in the art” [0031 Hikmen]) (10, glass, 0102) 
The Examiner notes that glass acts as filter to at least some UV spectrum.
	


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1) and further in view of  Reeh et al. (US 2001/0000622 A1).
Regarding Claim 12, Hikmen in view of Meyer discloses the device of claim 1, further comprising: 
at least one single-die semiconductor light-emitting diode (LED) (714) of the plurality of light-emitting diodes, configured to emit a primary radiation which is the same for the at least one single light- emitting diode die [0039] in at least one light-emitting diode array (714) present in the device.
Hikmen in view of Meyer does not explicitly disclose said primary radiation being a first wavelength radiation; and 
a collection or concentration luminophoric medium arranged in receiving relationship to said primary radiation, wherein 
the luminophoric medium responsively emits a secondary, longer wavelength than the first wavelength radiation, polychromatic radiation when the luminophoric medium is excited via exposure to the primary radiation, wherein 
separate wavelengths of said polychromatic radiation mix to produce an achromatic or a chromatic light output.
Reeh (Fig. 4) discloses at least one single-die semiconductor light-emitting diode (LED) (1), comprising a GaN, InGaN, AIGaN, semiconductor [0084], or a semiconductor comprising Ga, N, In or Al [0084] configured to emit a primary radiation which is the same for the at least one single light- emitting diode die in at least one light-emitting diode array present in the device [0029], 
said primary radiation being a first wavelength radiation (420-460nm); and 
a collection or concentration luminophoric medium (4, 6) arranged in receiving relationship to said primary radiation [0045], wherein 
the first wavelength radiation, polychromatic radiation when the luminophoric medium is excited via exposure to the primary radiation (“Only part of the radiation emitted by the semiconductor body according [0107, 0045], wherein 
separate wavelengths of said polychromatic radiation mix to produce an achromatic or a chromatic light output [white light thereby produced [0045] for the purpose of having a white-light-radiating semiconductor component with white light thereby produced can in this case be varied by a [0045].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer and Reeh such that at least one single-die semiconductor light-emitting diode (LED), comprising a GaN, InGaN, AIGaN, semiconductor, or a semiconductor comprising Ga, N, In or Al said primary radiation being a first wavelength radiation; and a collection or concentration luminophoric medium arranged in receiving relationship to said primary radiation, wherein the luminophoric medium responsively emits a secondary, longer wavelength than the first wavelength radiation, polychromatic radiation when the luminophoric medium is excited via exposure to the primary radiation, wherein separate wavelengths of said polychromatic radiation mix to produce an achromatic or a chromatic light output in order to have a white-light-radiating semiconductor component with white light thereby produced can in this case be varied by a [0045].


Regarding Claim 13, Hikmen in view of Meyer and Reeh discloses the device of claim 1, further comprising: device of claim 12, further comprising wherein the at least one outer light-transmissive enclosure includes glass or a plastic (“the light outlet member comprises one or more walls, which is/are made of a light passing material, e.g. glass or an appropriate plastic or a barrier film, as understood by the person skilled in the art” [0031 Hikmen]) (10, glass, 0102 Reeh)



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1) and further in view of Baretz et al. (US 6,600,175 B1)
Regarding Claim 19, Hikmen in view of Meyer and Aanegola discloses the device of claim 7.
Hikmen in view of Meyer and Aanegola does not explicitly disclose comprising a luminescent material with a radiative lifetime of less than 75 seconds and more than one nanosecond.
Baretz discloses luminescent material with a radiative lifetime of less than 75 seconds and more than one nanoseconds (“it is most desirable to utilize organic fluorescent materials with extremely short radiative lifetimes, less than 50 nanoseconds”) in order to preclude non-radiative energy transfer (Column 8, lines 45-50).


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US 2013/0092969 A1) in view of Meyer (US 2004/0201990 A1) and further in in view of Patel et al. (UA 2011/0228529 A1)
Regarding Claim 20, Hikmen in view of Meyer device of claim 1. 
Hikmen in view of Meyer does not explicitly disclose a vent on the outer boundary of the device. 
Patel (Fig. 3, 12) discloses a vent (70, 34) on the outer boundary of the device order to allow convective currents to move through the canister housing chamber [0062, 0068].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Hikmen in view of Meyer and Patel such that at least one vent, disrupting the continuity of the connection between the paired .

Claims 4, 8 and 17  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baretz (US 2020/0119234 A1) in view of Patel et al. (UA 2011/0228529 A1)  and in view of  Reeh et al. (US 2001/0000622 A1).

    PNG
    media_image1.png
    500
    787
    media_image1.png
    Greyscale

 Regarding Claim 4, Baretz (Fig. 3) discloses solid-state light-emitting device, comprising: 
at least one single-die semiconductor light-emitting diode (“light emitting diode die”) assembly with a p-n junction (p-n junction) operable to emit light when energized with an electrical connection (0301): 

at least one light-emitting diode die (See annotated Fig. 3) fully within a second enclosure (111 sealed enclosure, See annotated Fig. 3); wherein 
an interior volume (volume inside 111) of the second enclosure (111) (“clear or translucent polymer, or a glass material” 0277] is formed by the second enclosure that is (111) , wherein 
heat is dissipated to the external air surroundings through the base (19, 16) by conduction; wherein 
heat is dissipated to the external air surroundings through the at least one light-transmissive (11) enclosure by radiation; and wherein 
the second enclosure (111) is disposed within and entirely surrounded by the inner space (space inside light transmissive enclosure and base).
Examiner notes that “heat is dissipated to the external air surroundings through the base by conduction; wherein heat is dissipated to the external air surroundings through at least one light-transmissive enclosure by radiation; wherein heat is dissipated to the external air surroundings through at least one vent by convection.
” is a functional language.
While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 
Therefore, the Examiner notes that as long as all structural limitations of the claim are met heat will be dissipated to the external air surroundings through the base by conduction, through at least one light-transmissive enclosure by radiation and through at least one vent by convection.
Baretz does not explicitly disclose the interior volume of the second enclosure is a clear or translucent polymer, at least one vent, disrupting the continuity of the connection between the paired optically-transmissive enclosure and metal base.
Patel (Fig. 3, 12) discloses at least one light-transmissive enclosure (lens 12, 22), enclosure removably connected to a base (28), both forming, when connected, the outer boundary of the solid-state light-emitting device which defines an inner space (space inside 12); 
at least one vent (70, 34), disrupting the continuity of the connection between the paired optically-transmissive enclosure (12, 22) and metal base (28)  and heat is dissipated to the external air surroundings through at least one vent by convection in order to allow convective currents to move through the canister housing chamber [0062, 0068].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Baretz in view of Patel such that at least one vent, disrupting the continuity of the connection between the paired optically-
Baretz in view of Patel does not explicitly disclose the interior volume of the second enclosure is a clear or translucent polymer.
Reeh (Fig. 4) discloses an interior volume of the second enclosure (4) is a clear or translucent polymer (15, transparent epoxy resin 0097) for the purpose of enclosing semiconductor body without affecting any wavelength change in the radiation emitted by the semiconductor body [0088].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Baretz in view of Patel and Reeh such that the interior volume of the second enclosure is a clear or translucent polymer in order enclosing semiconductor body without affecting any wavelength change in the radiation emitted by the semiconductor body [0088].



Regarding Claim 8, Baretz in view of Patel and Reeh discloses the device of claim 4, further comprising a fluorescent, a phosphorescent, a thermo- luminescent or an electro-luminescent material [“blue, green-yellow, and red fluorescent materials”, Baretz, 0290].

Regarding Claim 17, Baretz in view of Patel and Reeh discloses the device of claim 8, further comprising a luminescent material with a radiative lifetime of less than 

Regarding Claim 18, Baretz in view of Patel and Reeh discloses the device of claim 8, further comprising a luminescent material with a radiative lifetime (“it is most desirable to utilize organic fluorescent materials with extremely short radiative lifetimes, less than 50 nanoseconds”) [0274 Baretz] (YAG:CE [0049] 
The Examiner notes that radiative lifetime for conventional Ce.sup.3+:YAG. 



Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baretz (US 2020/0119234 A1) in view of Patel et al. (UA 2011/0228529 A1) and view of  Reeh et al. (US 2001/0000622 A1) and further in view of and Brandes (US 2013/0049011 A1).
Regarding Claim 11, Baretz in view of Patel and Reeh discloses the device of claim 4, further comprising 
a luminescent element [“luminescent elements” 0267] ; 
wherein heat from a location of the Stokes shift is dissipated to the external surroundings through the base by conduction; wherein 
heat from the location of the Stokes shift is dissipated to the external surroundings through the least one light-transmissive enclosure by radiation; 
the at least one vent by radiation (70, 34 Patel); and 
wherein heat from the location of the Stokes shift is dissipated to the external surroundings through the at least one vent by convection (70, 34 Patel) .
Baretz in view of Patel and Reeh does not explicitly disclose heat from the location of the Stokes shift.
Branes (Fig. 1) discloses heat from the location of the Stokes shift (LED) is dissipated to an external surroundings through a base by conduction (Column 8, lines 20-25) in order to heat generated by the LED and associated componentry is conducted by a support to the anti-Stokes phosphor film, which converts the inputted heat energy to light emission, thereby effecting cooling of the LED assembly. (Column 8, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Baretz in view of Patel and Reeh and Branes such that heat from the location of the Stokes shift in order to heat generated by the LED and associated componentry is conducted by a support to the anti-Stokes phosphor film, which converts the inputted heat energy to light emission, thereby effecting cooling of the LED assembly. (Column 8, lines 25-35).


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baretz (US 2020/0119234 A1) in view of Patel et al. (UA 2011/0228529 A1) and view of  Reeh et al. (US 2001/0000622 A1) and further in view of Brandes (US 2013/0049011 A1).
Regarding Claim 14, Baretz in view of Patel and Reeh discloses the device of claim 8.
Baretz in view of Patel and Reeh does not explicitly disclose a fluorescent, a phosphorescent, a thermo-luminescent or an electro- luminescent material is a thin layer on an inner wall of the outer light-transmissive enclosure.thin layer.
Brandes (Fig. 2, 3) discloses a fluorescent, a phosphorescent, a thermo-luminescent or an electro- luminescent material is a thin layer (34) on an inner wall of an outer light-transmissive enclosure (34) to receive light from the LED and the down-converting luminophoric material [0074].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a microelectronic device in Baretz in view of Patel and Reeh and Brandes such that a fluorescent, a phosphorescent, a thermo-luminescent or an electro- luminescent material is a thin layer on the inner wall of the outer light-transmissive enclosure.thin layer in order to have multiple upconverting and/or down-converting elements that are responsive to energy emitted by any of light emitting regions of the microelectronic device to produce a predetermined light output spectrum for the microelectronic device [0015].

Response to Arguments

Applicant's arguments filed 01/16/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on Pages 8-9 concerning Drawings Objections. 
It is not clear how Fig. 5-8 and cited paragraphs are connected to each other in providing device of at least independent Claims 1 and 4.
Figures 5-8 and related paragraphs while sharing some physical limitations (i.e “metal base”) don’t share a single reference number.
Further, it is not clear how 50010 in Fig. 5 are not one fully within another. 

Where polymeric or other encapsulating matrix is shown in Fig. 5-8?
It is still unclear if Applicant is trying to claim Invention of Figs. 1, and 2 or Figs. 5 and 7 or how those Figures are related.

Regarding Applicant’s arguments on Pages 10 concerning Specifications Objections.

It is not clear how paragraphs [0226], [0241] provide support for specific Claim language of Claim 4 recites “at least one vent, disrupting the continuity of the connection between the paired optically-transmissive enclosure and metal base” 


the interior space has a region under vacuum” since Claim 2 is dependent of Claim 1 which appears to be directed to embodiments of Fig.  5-7 since “metal base” is Claimed.



Regarding Applicant’s Arguments on Page 11-13 concerning that that prior art does not for newly added limitations to Claims 1 and 4.
Examiner notes that Fig. 1 of Hikmet is not relied upon in rejection of Claim 1.
Further, Hikment (Fig. 6) discloses “at least one outer light-transmissive enclosure (722), said enclosure removably coupled to a base (706, 734) both forming jointly when coupled outer the boundary of microelectronic device (boundary defined by (706, 734, 722),  which defines an inner space (space inside 706, 734, 722); 
And “wherein the secondary interior space  (730) is disposed within and surrounded by the inner space (space inside 706, 734, 722).” as indicated in rejected Claim 4

Regarding Claim 4, Bareta at least in Fig.3 discloses limitations “at least one light-transmissive enclosure (light transmissive enclosure in annotated Fig. 3), said enclosure removably connected to a base (base in annotated Fig. 3) , both forming, when connected, the outer boundary of the solid-state light emitting device (see outer boundary of enclosure and base in Fig. 3)” and “the second enclosure (111) is disposed within and entirely surrounded by the inner space (space inside light transmissive enclosure and base).” as indicated in rejected Claim 4





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891